Honorable Ron Fuller State Representative 18 Corporate Hill, suite 201 Little Rock, AR  72205
RE:  Resume Writing Fees
Dear Representative Fuller:
We are writing in response to your January 12, 1987 request for our opinion as to whether, pursuant to Ark. Stat. Ann. 81-1028(12), an employment agency can charge a fee for writing a resume for an applicant.  Based on the following reasoning, it is our opinion that, under the statute in question, an employment agency licensed in Arkansas is prohibited from charging a fee just for preparing an applicant's resume.
Ark. Stat. Ann. 81-1028 reads, in pertinent part:
   "the following provisions shall govern each and every employment agency . . . (12)  no employment agency shall charge an applicant a fee for services other than actual placement of an applicant." (emphasis supplied).
Although we could find no reported Arkansas decision wherein a court had construed this language, by its terms the statute appears to prohibit employment agencies from charging fees for any services other than the "actual placement" of the applicant.  In this regard, you should note that the use of the word "shall" in the statute appears to make its requirements mandatory, not discretionary.  See Arkansas State Highway Commission v. Mabry,229 Ark. 261, ___, 315 S.W.2d 900, 905 (1958).
Courts are required to give the words of a statute their usual and ordinary meaning and, if the statute is unambiguous, the courts must give it effect just as it reads.  Chandler v. Perry-Casa Public School District No. 2, 286 Ark. 170, ___,690 S.W.2d 349, 351 (1985).  Only when the language of a statute is ambiguous may courts resort to the rules of statutory construction.  Mabry, 315 S.W.2d 906.
Although the term "actual placement" is not defined in the Arkansas Private Employment Agency Act of 1975, the dictionary defines the word "placement" as "an act or instance of placing: as . . . the assignment of a person to a suitable place as a job. . . ."  Websters New Collegiate Dictionary, 876, (G.  C. Merriam Co., Pub. 1977).  Therefore, under a plain reading of Ark. Stat. Ann. 81-1028 (12), it appears that employment agencies are prohibited from charging a fee for any service other than actually placing applicants in jobs.  Accordingly, it is our opinion that Ark. Stat. Ann. 81-1028(12) (Repl. 1976) prohibits employment agencies in Arkansas for charging a fee just to prepare a resume for an applicant.
We hope that the foregoing will prove of material benefit to you.  This opinion, which I hereby approve, was prepared by Assistant Attorney General Frank J. Wills.  If we can be of further assistance, please advise.